Exhibit 10.1
 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR  REGISTERED UNDER ANY
STATE SECURITIES LAW, AND ARE "RESTRICTED SECURITIES" AS THAT TERM IS DEFINED IN
RULE 144 UNDER THE 1933 ACT.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER.
 
ASSET  PURCHASE AGREEMENT


THIS AGREEMENT is made and entered into this 5th day of March, 2013, by and
between Dephasium Corp., f/k/a Allied Ventures Holding Corp., a Nevada
corporation (the “ISSUER”), and Dephasium Ltd. (“OWNER”)


WHEREAS, the ISSUER is a publicly traded company which has decided to expand its
business by purchasing, amongst other things, certain patents and trademarks.
 
WHEREAS, OWNER owns certain patents and trademarks and agrees to sell same to
the ISSUER.
 
In consideration of the mutual promises, covenants, representations and
warranties contained herein, and other good and valuable consideration, and with
the intent that, upon consummation of the transactions contemplated hereby, on
the terms set forth herein, each of the parties hereto agrees as follows:
 
1.    
SALE OF ASSETS.  Subject to the terms and conditions of this Agreement, OWNER
agrees to sell and transfer all ownership rights to the assets listed in
Schedule A attached hereto (the “ASSETS”).



2.    
PURCHASE PRICE AND ISSUANCE Of SHARES.   In consideration for purchasing the
ASSETS, the ISSSUER shall issue OWNER 70,000,000 shares of its restricted common
stock.



3.    
REDEMPTION OF SHARES. At the Closing of this transaction, ISSUER shall redeem
for cancellation the 50,000,000 shares currently owned by Irma N. Colón-Alonso
for $15,000.



4.    
REPRESENTATIONS AND WARRANTIES OF ISSUER.   ISSUER represents and warrants to
OWNER the following:



a.    
Organization.  ISSUER is a corporation duly organized, validly existing, and in
good standing under the laws of Nevada, and has all necessary corporate powers
to own properties and carry on a business, and is duly qualified to do business
and is in good standing in Nevada. All actions taken by the incorporators,
directors, officers and shareholders of ISSUER have been valid and in accordance
with the laws of the State of Nevada.



 
1

--------------------------------------------------------------------------------

 


b.    
Capital.  The authorized capital stock of ISSUER consists of 300,000,000 shares
of common stock, $0.0001 par value, and 25,000,000 shares of preferred stock,
$0.0001 par value. Prior to the issuance of the shares to the OWNER, there are
95,164,138 shares of common stock issued and outstanding and no shares of
preferred stock issued and outstanding.  At closing, and with the cancellation
of the 50,000,000 shares and simultaneous issuance of 70,000,000 shares, there
will be a total of 115,164,138  shares issued and outstanding. All such
outstanding shares are, as of the date hereof, and at Closing fully paid and
non- assessable, free of all liens, encumbrances, options, restrictions and
legal or equitable rights of others not a party to this Agreement. Other than as
proved herein, there are not now, and at Closing, there will not be, any
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating ISSUER to issue or to transfer from
treasury any additional shares of its capital stock.  None of the outstanding
shares of ISSUER are subject to any stock restriction agreements. All of the
shareholders of ISSUER have valid title to such shares and acquired their shares
in a lawful transaction and in accordance with the laws of the State of Nevada.

 
c.    
OTCBB Listing. The Company is a reporting company pursuant to the Securities and
Exchange Act of 1934 and is current in its filing with the Securities and
Exchange Commission.  The Company’s common stock is listed for trading on the
OTCBB with a trading symbol of PYMB.

 
d.    
Ability to Carry Out Obligations.  ISSUER has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by ISSUER and the performance by ISSUER of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which ISSUER or its
shareholders are a party, or by which they may be bound, nor will any consents
or authorizations of any party other than those hereto be required, (b) an event
that would cause ISSUER  to be liable to any party, or (c) an event that would
result in the creation or imposition or any lien, charge or encumbrance on any
asset of ISSUER or upon the securities of ISSUER to be acquired by herein.

 
 
2

--------------------------------------------------------------------------------

 
 
e.    
Full Disclosure.  None of representations and warranties made by the ISSUER,
contain any untrue statement of a material fact, or omit any material fact the
omission of which would be misleading under the circumstances by which it was
made.

 
f.    
Compliance with Laws.  To the best of its knowledge, ISSUER has substantially
complied with, and is not in material violation of any federal, state, or local
statute, law, rule and/or regulation.

 
g.    
Title to Shares.  The shares to be issued pursuant to this Agreement will be, at
closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind. None of such shares are or
will be subject to any voting trust or agreement. No person holds or has the
right to receive any proxy or similar instrument with respect to such shares
and, except as provided in this Agreement, ISSUER is not a party to any
agreement which offers or grants to any person the right to purchase or acquire
any securities of ISSUER. There is no applicable local, state or federal law,
rule, regulation, or decree which would, as a result of the issuance of the
shares, impair, restrict or delay any voting rights with respect to the shares.

 
5.    
REPRESENTATIONS AND WARRANTIES OF OWNER. OWNER represents and warrants to ISSUER
that OWNER holds good and marketable title to the ASSETS, free and clear of all
restrictions, liens and encumbrances.

 
6.    
INVESTMENT INTENT.  The shares to be issued pursuant to this Agreement are being
issued or the OWNERS’s account and for the purpose of investment and not with
any expectation, desire, or need for resale and not with the view toward
distribution, resale, subdivision, or fractionalization of the shares to be
acquired by it or him hereunder.



7.    
CONDITIONS PRECEDENT TO CLOSING.



BY THE ISSUER: Upon execution of this Agreement, and as a condition to Closing,
the Issuer shall:


a.    
File an amendment to its Articles of Incorporation and change its name to
Dephasium Corp.



b.    
File an application with FINRA advising FINRA of the name change and requesting
a symbol change.

 
BY THE OWNER: A valuation of the ASSETS satisfactory to the ISSUER.


 
3

--------------------------------------------------------------------------------

 
 
8.    
CLOSING. Upon the satisfaction of the Conditions Precedent, ISSUER and OWNER
agree to close the transaction provided for herein.



9.    
ISSUANCE OF FUTURE SHARES.  For a period of one year from the date of the
Closing, no additional shares of the Company shall be issued.



10.  
DOCUMENTS TO BE DELIVERED AT CLOSING.



(A)           By ISSUER:


(i)           Board of Directors Minutes authorizing the issuance of 70,000,000
restricted common shares of the ISSUER to be issued pursuant to OWNER.



(iii)         A Shareholder resolution appointing Lucien Gerard AIM as a a
directors of the ISSUER.


(B)           By OWNER:


(i)           Any and all documents necessary to transfer title to the ASSETS.
 
11.  
MISCELLANEOUS PROVISIONS.



(A)           Expenses.  Each party shall bear all of the legal, accounting and
other costs and expenses incurred by it in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.


(B)           Further Assurances.  From and after the date of this Agreement,
each of the parties shall cooperate with one another, shall do and perform such
actions and things, and shall execute and deliver such documents and
instruments, as may be reasonable and necessary to effectuate the purposes and
intents of this Agreement.


(C)           Governing Law.  This Agreement shall be governed by, and shall be
construed and interpreted in accordance with, the laws of the State of Nevada
without regard to conflict or choice of law principles.   The prevailing party
in any such action and/or proceeding shall be entitled to recover its reasonable
attorney=s fees and costs from the other party.
 
 
4

--------------------------------------------------------------------------------

 
 
(D)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and arrangements, both oral and
written, between the parties with respect to such subject matter.  This
Agreement may not be amended or modified in any manner, except by a written
instrument executed by each of the parties hereto.


(E)           Benefits; Binding Effect.  This Agreement shall be for the benefit
of, and shall be binding upon, the parties and their respective successors and
assigns.


(F)           No Waivers.  The waiver by either party of a breach or violation
of any provision of this Agreement by the other party shall not operate nor be
construed as a waiver of any subsequent breach or violation.  The waiver by
either party to exercise any right or remedy it may possess shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation.
 
(G)           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any or all of the provisions hereof.


(H)           Counterparts; Telecopier.  This Agreement may be executed in any
number of counterparts and by the separate parties in separate counterparts, and
via telecopier, each of which shall be deemed to constitute an original and all
of which shall be deemed to constitute the one and the same instrument.


IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement on the date first written above.
 
DEPHASIUM CORP. F/k/A
ALLIED VENTURES HOLDING CORP.
DEPHASIUM, LTD.

 

By: /s/ Irma N. Colon-Alonso   By: /s/ Christophe Giocanetti     Irma N.
Colón-Alonso, President       Christophe Giocanetti, Secretary  

 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE OF ASSETS BEING SOLD


ANCILIA PATENT AND TRADEMARK
REG NO. 4,085,620
REGISTERED JANUARY 17, 2102
 
 
6

--------------------------------------------------------------------------------